Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is indefinite because it is unclear how the photodiodes, pixel transistors, and analog-to-digital converters are connected.  Lines 2-3 recite photodiodes, pixel transistors, and a first pad, but do not state how these are interconnected.  Also, lines 6-8 recite that a photodiode and analog-to-digital converter are electrically connected by the first and second pads, but is seems that it should be that the pixel transistors are connected to the analog-to-digital converters through the first and second pads.
Claims 3-11 are indefinite by virtue of their claim dependency upon indefinite claim 2.
Regarding Claim 10. The limitation of “the plurality of memory” in line 1 lacks a proper antecedence.  Also, the claim incorrectly recites a claim dependency on claim 13.  The claim should probably depend from claim 9 instead.
Claim 12 is indefinite because it is unclear how the photodiodes, pixel transistors, and analog-to-digital converters are connected.  Lines 4-5 recite photodiodes, pixel transistors, and a first pad, but do 
Claims 13-21 are indefinite by virtue of their claim dependency upon indefinite claim 2.
Regarding Claim 20. The limitation of “the plurality of memory” in line 1 lacks a proper antecedence.  Also, the claim incorrectly recites a claim dependency on claim 13.  The claim should probably depend from claim 19 instead.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-20, as far as understood in light of the indefiniteness discussed above, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,911,097. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Claims 2, 3, 5, 6, and 7 of the present application are anticipated by claim 6 of the patent (which incorporates parent claims 1 and 3).
Claim 4 of the present application is covered by claim 9 of the patent.
Regarding claim 8, the examiner takes official notice that ADCs with comparators and counters are notoriously old in the art.  Therefore, the addition of these would have been obvious to persons having ordinary skill in the art so as to use a well=known ADC design for the ADCs recited in claim 1 of the patent.
Claim 9 of the present application is covered by claim 10 of the patent.
Claim 10 of the present application is covered by claim 11 of the patent.

Regarding claim 12, it is noted that claim 12 of the present application recites the same limitations claim 2 of the present application with the addition of “an optical system.”  Using and optical system with an image sensor is notoriously old in the art for focusing light onto the image sensor so as to improve the image recorded.  Persons having ordinary skill in the art would have included an optical system in the image sensor of claim 1 of the patent so as to provide for an improved, focused image.
Claims 13-21 of the present application recite the same features as claims 3-11, respectively. Therefore, these features are covered by the claims of the patent in the same manner as discussed above regarding claims 3-11, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references made of record disclose light detecting devices of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R. LEE whose telephone number is (571)272-2477.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN R LEE/               Primary Examiner, Art Unit 2878